No opinion. Appeal from the exceptions to the findings of fact and conclusions of law dismissed. Close, P. J., Hagarty, Johnston and Lewis, JJ., concur; Adel, J., dissents and votes to reverse the judgment and to direct judgment in favor of the plaintiff as prayed for in the complaint, with the following memorandum: The finding that the mortgagor in her lifetime paid $2,000 on account of the principal sum of the mortgage debt is against the weight of the evidence. The conduct of the mortgagor in paying interest on the total principal sum from the time the receipt for the payment of $2,000 on account was alleged to have been made, which covers a period of over six years and until the mortgagor’s death, negatives the proof of payment, evidenced only by the said receipt.